DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 10 & 18 recite a method for receiving an identifier of a device, obtaining device-level data for the device from one or more control files and defining one or more authorization rules for the device based on the device-level data (e.g., receiving an indication of a peripheral device being communicatively coupled to an industrial control system, wherein the indication comprises: a device identifier that identifies the peripheral device; in response to the indication, obtaining, based on the device identifier, device-level data for the peripheral device from one or more industrial control files; and defining one or more authorization rules for the peripheral device based on the device-level data). 
Claims 1, 10 & 18 are mental processes that "can be performed in the human mind, or by a human using a pen and paper". For example, (1) an identifier of a device; (2) device-level data for the device from one or more control files and (3) one or more authorization rules for the device based on the device-level data could be received, obtained and defined in a human mind. 
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The claim recites the additional limitations of one or more processors and at least one non-transitory memory including computer program code instructions, the computer program code. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Claims 1, 10 & 18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 2-9, 11-17 & 19-20 are dependent on claims 1, 10 & 18 and include all the limitations of claims 1, 10 & 18.  Therefore, claims 2-9, 11-17 & 19-20 recite the same abstract idea as noted above with regard to claims 1, 10 & 18.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10-12, 15-16 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUDIS et al. [US 2008/0229421 A1].

Regarding claim 1, HUDIS teaches a central server 216 as shown in FIG. 2, wherein limitation at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to perform a method is an inherited feature of HUDIS’s central server. The method as taught in HUDIS reads on the method of claims 1, 10 & 18 as shown below.

CLAIMS 1, 10 & 18
A method, comprising: 
at a device with one or more processors and a memory: 


receiving an indication of a peripheral device being communicatively coupled to an industrial control system, 


wherein the indication comprises: a device identifier that identifies the peripheral device; 

in response to the indication, obtaining, based on the device identifier, device-level data for the peripheral device from one or more industrial control files; and 


defining one or more authorization rules for the peripheral device based on the device-level data.
HUDIS et al.
A method, comprising: 
at a central server as shown in FIG. 3, wherein with one or more processors and a memory are inherited features of the central server (HUDIS, [0034]): 
an event of an endpoint (HUDIS, [0035]), wherein the endpoint is a computer (HUDIS, [0024]), the endpoint is communicatively coupled to an industrial control system as shown in FIG. 1, 
wherein the comprises a device identifier, e.g., Laptop2, that identifies the endpoint (HUDIS, [0035]); 
in response to the event, based on the endpoint identifier, level of severity and fidelity is obtained for the endpoint based on an assessment type from a file as shown at paragraph [0044] (HUDIS, [0036][Wingdings font/0xE0][0044]); and 
a policy for the endpoint is defined based on the level of severity and fidelity (HUDIS, [0092][Wingdings font/0xE0][0096]).



Regarding claims 2, 11 & 19, HUDIS further discloses the step of defining the one or more authorization rules based on device categorization data included in the device-level data (HUDIS, [0036][Wingdings font/0xE0][0044] & [0092][Wingdings font/0xE0][0096]).

Regarding claims 3 & 12, HUDIS further discloses the step of defining the one or more authorization rules based on different modes of the industrial control system (HUDIS, [0036][Wingdings font/0xE0][0044] & [0092][Wingdings font/0xE0][0096]).

Regarding claims 6 & 15, HUDIS further discloses the step of querying the peripheral device to obtain device categorization data for the peripheral device (HUDIS, [0082]).

Regarding claims 7 & 16, HUDIS further discloses the step of obtaining the device-level data from a simulation performed with respect to system operations system for the industrial control system (HUDIS, [0081][Wingdings font/0xE0][0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over HUDIS et al. [US 2008/0229421 A1], hereinafter referred to as HUDIS, in view of JONES et al. [US 2018/0063181 A1], hereinafter referred to as JONES.

Regarding claims 4 & 13, HUDIS teaches the limitation the device-level data and the one or more authorization rules as noted with regard to claim 1. HUDIS does not explicitly teach the step of creating a rule database hash file with the device-level data and the one or more authorization rules.
JONES teaches the step of creating a rule database hash file (HUDIS, [0035]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in JONES into HUDIS with the device-level data and the one or more authorization rules in order to manage an endpoint.

Regarding claims 5 & 14, JONES further discloses the step of storing the rule database hash file in a database for a secure media exchange platform associated with the industrial control system (JONES, FIG. 1 & [0035]).

Claims 8-9, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over HUDIS et al. [US 2008/0229421 A1], hereinafter referred to as HUDIS, in view of KNAPP et al. [US 2017/0351877 A1], hereinafter referred to as KNAPP.

Regarding claims 8, 17 & 20, HUDIS does not explicitly teach that in response to receiving another indication of the peripheral device being communicatively coupled to the industrial control system, initiating a rule authentication mode to determine whether to authorize the peripheral device to access the industrial control system.
KNAPP teaches that in response to receiving another indication of the peripheral device being communicatively coupled to the industrial control system, initiating a rule authentication mode to determine whether to authorize the peripheral device to access the industrial control system (KNAPP, [0113][Wingdings font/0xE0][0115]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KNAPP into HUDIS in order to manage an endpoint.

Regarding claim 9, HUDIS does not explicitly teach that in response to receiving another indication of the peripheral device being communicatively coupled to the industrial control system, generating a notification for additional layer of authentication provided by a user.
KNAPP teaches that in response to receiving another indication of the peripheral device being communicatively coupled to the industrial control system, generating a notification for additional layer of authentication provided by a user (KNAPP, [0113][Wingdings font/0xE0][0115]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KNAPP into HUDIS in order to manage an endpoint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159  
July 1, 2022